Dkake, Ch. J.,
delivered the opinion of the court:
This is, in effect, an action for money had and received by the defendants for the use of the claimants, and we are at a loss to see upon what legal ground or principle it could be supposed that they could, under any possible view of the case, be entitled to recover, when the court has found as a' fact that the money they paid to Robinson, and which went from him into the War Department, and thence into the Treasury of the United States, was paid by them with the corrupt motive and purpose on their part of procuring official action whereby their cotton should be released.
Iu argument, it was urged that this was a case of extortion, and not of bribery; but it had no feature of extortion. Robinson demanded no money of them as a consideration for letting their cotton go out of the control of the military authorities back into the possession of the claimants, but the claimants voluntarily offered to pay, and did pay, him money in order to obtain his official aid in procuring the release of the cotton. Under the sixth section of the A ct February 2G, 1853, “ to prevent frauds upon the Treasury of the United States,” (10 Stat. L., 170,) now incorporated in the Revised Statutes as section 5451, this was bribery, and a high crime and misdemeanor.
Had the claimants sued Robinson to recover back the money they paid him, they could not have recovered it; for in a case where both parties are in pari delicto the law leaves them where it finds them. If, then, they could not maintain an action against Robinson, they are still less entitled to one against the Government. As between them and Robinson, the money became his the moment they paid it to him ; and when it passed from him to the officers of the United States, and from them into the Treasury, it was not the money of the claimants, but, as against *609them, it was Robinson’s. If any one has a claim against the Government for it, it is he.
The petition of the claimants is dismissed.
Poking- and Pecic, JJ., did not sit in this case, and took no part in the decision.